UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7478


CHARLES ROBERT BAREFOOT, JR.,

                Petitioner - Appellant,

          v.

SARAH REVELL; UNITED STATES OF AMERICA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02030-FL)


Submitted:   March 15, 2011                 Decided:   March 18, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles    Robert     Barefoot,        Jr.,        appeals      the   district

court’s order dismissing his filing styled as a 28 U.S.C. § 2241

(2006)     petition.             Because      Barefoot       was       challenging         his

conviction and sentence, the court properly concluded that the

pleading was a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                The

court dismissed the action because Barefoot previously sought

relief under § 2255 and he did not have authorization from this

court    to   file   a   second     or     successive        such      motion.       See    28

U.S.C.A. § 2255(h) (West Supp. 2010).                        We conclude the court

properly dismissed the action.                Accordingly, we affirm.               We also

note     Barefoot    has    failed       to   show        that    he     is   entitled      to

authorization from this court to file a second or successive

§ 2255 motion.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and    argument        would    not     aid    the    decisional

process.

                                                                                    AFFIRMED




                                              2